By WILLIAM A. BELL, Judge.
This is a suit upon an «pan aooount to vhioh defendant filad exceptions of want of authority in the plaintiff to Bring tho rShtion, of vagueness to the petition ana of no cause of aotien. These (exceptions, were properly overruled and defendant filed answer of general denial. The amount claimed is for $825.30, a Balance on an open aooount originating January 8, 1916, and running to December 30, 1917. The aooount shows a total of $1180.66, upon which cash payments were mads in various amounts Between Maroh 17, 1917, and June 6, 1920, aggregating $355.36. At the trial of the case ample proof By two witnesses was made of the purchase and delivery of the goods sold and of the correctness of all other items on said ao-oount, inoluding various interest payments on certain notes, eto.
The defendant appeared in propria persona But offered no evidence whatever in his own Behalf.' There was Judgment for plaintiff in the amount prayed for and- defendant has appealed. In this Court defendant filed a plea of prescription of three years to each and every item on the said Bills sued upon. As already stated, the record shows that numerous cash payments were made on thejaocount, the last one Being under date of June 5, 1920. From this fact it is evident that the plea of prescription is not tenable and the same should, therefore, Be dismissed. From the reoord of this oase it is evident that the appeal taken to this Court is frivolous and appellee having answered the appeal with prayer for damages for frivolous appeal, it is plain to us that such relief should Be granted and that plaintiff should Be awarded five per cent, damages on the amount of the judgment appealed from.
IT IS, THEREFORE, ORDERED, ADJUDGED AMD DECREED that the judgment herein appealed from Be and the same is hereby affirmed at defendant's costs in Both courts.
*772ilaintif; IT IS RIMESE ORDERED, ADJUDGED ADD D3CREED that thp P and appellee herein he and he is hereby awarded dlr'iages oe five per cent, on £825.00 or the sum of £41.26.
judg^eut arriei,ird.
A2RII 16, 1920.